899 F.2d 14
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Merton BOND, Plaintiff-Appellant,v.Larry RAIKES, Defendant-Appellee.
No. 89-6484.
United States Court of Appeals, Sixth Circuit.
March 26, 1990.

Before WELLFORD and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Plaintiff Bond appeals from the district court's order dismissing this civil rights case.  42 U.S.C. Sec. 1983 (1982).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Bond is a prisoner at the Luther Luckett Correctional Complex in LaGrange, Kentucky.  The defendant is a Kentucky state court judge.  In his complaint, Bond alleged that the defendant violated Bond's constitutional rights while deciding Bond's malpractice action against his criminal attorney.  Bond requested $700,000 in damages.


3
The district court dismissed the case sua sponte as frivolous under 28 U.S.C. Sec. 1915(d) (1982).  A complaint is frivolous where it lacks an arguable basis in law or in fact.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  An example of a case lacking an arguable basis in law is a case involving an immunity defense.  109 S.Ct. at 1833.


4
Here the state court judge was clearly acting in his judicial capacity when he decided Bond's malpractice case.   See Forrester v. White, 484 U.S. 219, 227 (1988).  Therefore, he is entitled to judicial immunity from damages, and the district court properly dismissed the case.


5
The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.


6
Because the appeal is frivolous, costs are assessed.